The evidence herein does not warrant a finding that any of the conveyances or transfers of property attacked herein were made in fraud of subsequent creditors, except the conveyance of May 27, 1925, by defendant Vincent Bergamo to his wife, Nicolena Bergamo. The other conveyances are too remote in point of time and were not made under circumstances that would warrant a holding that they were in fraud of subsequent creditors within the exceptions to the general rule in Neuberger v. Keim (134 N. Y. 35). The evidence likewise does not warrant any finding that at the time these other transfers and conveyances were made the defendant husband was insolvent. Judgment modified in accordance with the foregoing, *732and as so modified affirmed, without costs. Findings of fact and conclusions of law inconsistent herevrith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Seeger, J., dissents and votes to affirm. Settle order on notice.